DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the test sample” in line 6, 7.  There is insufficient antecedent basis for this limitation in the claim as while a recitation of “a whole blood test sample” in line 5 it is not clear if the test sample recited in claim 6 is the same or different as “the whole blood test sample”  that is recited in line 13 and in line 5 for example.  Appropriate clarification is required.
Claim 5 recites “wherein the physical characteristic is represented by data providing a total pictures…” but does not positively recite a structure that this data exists within.  It is not clear how “data” can exist without a processor, controller, etc. programmed to perform various steps.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 7are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delmenico et al. (US 2014/0328732).
Regarding claims 5, “the physical characteristic provides respectively first data indicative of an ischemic stroke sub-type and second data indicative of a hemorrhagic stroke sub-type indication and the transformative apparatus causes a second transformation of the whole blood test sample such that the physical characteristic provides third data indicative of a therapeutic influence”  these claims are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art. Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentablility to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  Furthermore, Delmenico et al teach a blood hemostasis analyzer measures the changes in the natural frequency of a blood sample during coagulation and lysis.  To accomplish this method, the device comprises a container for holding the blood sample, a shaker to displace the container to excite the blood sample to resonant vibration, and a sensor for measuring the resulting amplitude of motion of the blood sample ultimately providing a hemostasis indication (Para. 0007).  Delmenico et al. also recited the use of generated homeostasis data that may include various therapeutic influence indications (Para. 0025).  The device of Delmenico is therefore fully capable of providing the “first data indicative of an ischemic stroke sub-type and second data indicative of a hemorrhagic stroke sub-type indication” and “a second transformation of the whole blood test sample such that the physical characteristic provides third data indicative of a therapeutic influence” for example if the sample is taken before and after treatment by an anticoagulant and data is analyzed on the whole blood at those times.  Delmenico teach the transformative apparatus comprises a cartridge having first and second transformation channels (Fig. 3, Para. 0041).  It is noted that the first and second channels are fully capable of performing the first and second transformations (Para. 0041: different tests to test a specific hemostasis such as platelet activity, ischemic risk indicators, or the like)
 	Regarding claim 7, Delmenico et al. teach  a sample preparation portion including a fluid processing structure, sample retention structure, the  sample testing portion being coupled to the sample preparation portion via a fluidic passage providing fluid communication between the fluid processing  portion and the sample retention structure; the sample retention structure supporting a sample to be tested such that the sample may be excited to resonant vibration responsive to an excitation applied to the cartridge and permitting observation of the resonant  vibration of the sample (Para. 0042) and thus capable of including 2 portions (200) that can be configured for multiple tests (given the lack of structure with respect to each recited intended use, the structure being the same as the prior art is interpreted as being capable of making the same determinations/indications as presently claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US 9599601, and claims 1-10 of US 10357769.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘601, and ‘769 patents recites the intended use limitations presently claimed.  It is noted that the terminal disclaimer filed 9/9/2022 was disapproved and did not include the US Patent 10357769.  

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 
Regarding the 102 and obvious type double patenting rejection: Applicants argue the method or use of the cartridge to determine stroke subtype is not taught in the prior art.  This is not convincing because the claims are directed to the apparatus and not the method, and Delmenico teach the required structural limitations.  Applicant is encouraged to amend their claims to positively recite the structures capable of the various intended uses presently claimed.   For example, claiming a processor configured to carry out any process steps or other data processing step given what appears to be necessary in that realm from their disclosure [0024] and processor (108) might define over the prior art of record.   Applicants argue that the terminal disclaimer overcomes the double patenting rejection of USP 9599601 and 10357769.  This is not convincing because the Terminal disclaimer does not include both patents and the terminal disclaimer was disapproved.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798